RE: CREDIT FOR CORRESPONDENCE COURSES UNDER THE OKLAHOMA CERTIFIED REAL ESTATE APPRAISERS ACT
I AM WRITING TO RESPOND TO YOUR REQUEST FOR AN INFORMAL OPINION CONCERNING WHETHER CREDIT MAY BE GIVEN BY THE REAL ESTATE APPRAISAL BOARD FOR CORRESPONDENCE COURSES, VIDEO AND REMOTE TELEVISION EDUCATIONAL OFFERINGS FOR PURPOSES OF SATISFYING THE STATUTORY PREREQUISITE FOR APPLICANTS TAKING CERTIFICATION EXAMINATIONS WITHIN THE CONTEXT OF THE RULES OF THE BOARD.
THE OKLAHOMA CERTIFIED REAL ESTATE APPRAISERS ACT, 59 O.S. 858-700 (1990) ET. SEQ. SPECIFIES EXAMINATION REQUIREMENTS FOR APPLICANTS FOR CERTIFICATION THAT MANDATE COMPLETION OF CLASSROOM HOURS OF COURSES IN SUBJECTS RELATED TO REAL ESTATE APPRAISAL FROM A NATIONALLY RECOGNIZED APPRAISAL ORGANIZATION OR COLLEGE OR UNIVERSITY OR AREA VOCATIONAL TECHNICAL SCHOOL OR PRIVATE SCHOOL APPROVED BY THE BOARD. 59 O.S. 858-712. THE ACT ALSO REQUIRES THAT APPLICANTS FOR CERTIFICATION COMPLETE CLASSROOM HOURS RELATED TO STANDARDS OF PROFESSIONAL PRACTICE AND THE PROVISIONS OF THE ACT. 59 O.S. 858-712 (1990). THE RULES OF THE BOARD DEFINE "CLASSROOM HOURS AS FIFTY MINUTES OUT OF EACH SIXTY MINUTE SEGMENT" .
THE ACT SPECIFICALLY PROVIDES THAT IT IS THE INTENT OF THE LEGISLATURE TO DEVELOP A REAL ESTATE APPRAISER CERTIFICATION PROCESS WHICH MEETS THE FEDERAL GUIDELINES SET FORTH IN THE FINANCIAL INSTITUTIONS REFORM, RECOVERY, AND ENFORCEMENT ACT OF 1989. 12 U.S.C. 1811 ET. SEQ. THE PURPOSE OF THE ACT IS TO PROVIDE APPRAISERS IN OKLAHOMA A PROCESS FOR CERTIFICATION WHICH WILL ALLOW THEM TO PARTICIPATE IN A FEDERALLY RELATED TRANSACTION. THE PURPOSE IS NOT TO PREVENT ANY PERSON WHO IS CURRENTLY CONDUCTING BUSINESS S AN APPRAISER FROM CONTINUING SUCH ACTION UNLESS SUCH ACTION IS RELATED TO A FEDERAL TRANSACTION. 59 O.S. 858-701.
AS YOU KNOW, THE APPRAISAL SUBCOMMITTEE OF THE FEDERAL FINANCIAL INSTITUTIONS COUNCIL RECOGNIZES AND ENDORSES THE USE OF CORRESPONDENCE COURSES AND VIDEO AND REMOTE TELEVISION EDUCATIONAL OFFERINGS TO MEET LICENSING, CERTIFICATION AND CONTINUING EDUCATION CLASSROOM HOUR STANDARDS SUBJECT TO CERTAIN CONDITIONS INCLUDING THE APPROVAL OF THE STATE LICENSING AUTHORITY. THE APPRAISAL SUBCOMMITTEE HAS ALSO STATED THAT IT SUPPORTS EFFORTS TO PROVIDE THE BROADEST POSSIBLE AVAILABILITY OF QUALIFIED APPRAISAL INSTRUCTION FOR THE MUTUAL BENEFIT OF PRACTITIONERS, USERS AND CONSUMERS OF APPRAISAL SERVICES.
THE ISSUE THEN, IS WHETHER CORRESPONDENCE AND VIDEO AND EDUCATIONAL TELEVISION COURSES CAN BE CONSTRUED TO MEET THE BOARD'S DEFINITION OF CLASSROOM HOURS ASSUMING THAT THEY MEET ALL OTHER BOARD AND STATUTORY REQUIREMENTS. GENERALLY, THE RULES AND REGULATIONS OF A PUBLIC ADMINISTRATIVE AGENCY ARE SUBJECT TO THE SAME RULES OF CONSTRUCTION APPLICABLE TO THE CONSTRUCTION OF STATUTES. A COURT SHOULD ASCERTAIN AND GIVE EFFECT TO THE INTENTION OF THE AGENCY OR ITS UNDERLYING PURPOSE IN CONSTRUING A RULE. SEE GENERALLY, 73 C.J.S. 94. DEFERENCE IS GIVEN TO THE CONSTRUCTION OF A STATUTE OR REGULATION BY THE ADMINISTRATIVE BODY CHARGED WITH ADMINISTERING IT. JONES V. FEDERAL DEPOSIT INSURANCE CORP., 748 F.2D 1400 (10TH CIR. 1984). THEREFORE, THE BOARD MAY DETERMINE WHETHER A PARTICULAR CORRESPONDENCE OR VIDEO OR TELEVISION COURSE MEETS THE CLASSROOM HOUR DEFINITION PROMULGATED BY THE BOARD.
(SHERIDAN A. MCCAFFREE)